DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of February 3, 2022. The rejections are stated below. Claims 1 and 3-9 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.


Response to Amendment/Arguments
3. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 103 have been and are persuasive so therefore the rejection has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “As amended herein, the pending claims, consistent with the disclosure of the instant application (e.g., [J0104-0175, etc.), recite operations and configurations that practically apply proof of provenance processing by integrating the ability to determine provenance in a specific payment network infrastructure to enable a proof of provenance for item(s) to be acquired using payment protocols over a payment network, in conjunction with processing a payment transaction for the item(s).”.  
Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  According to Appellant’s specification, “The invention relates to proof of provenance (0002)”.  The abstract idea of determining proof of provenance (0002) corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations). The claim limitations which constitute the idea are receiving a transaction request message including an identifier, determining a type of identifier, identify a server based on the identifier, transmit the request message, receive a transaction request, transmit the transaction request message, identify a proof of provenance server, determine whether the proof of provenance identifier of the idem is associated with a merchant, identify a proof of account of the user based on data included in the message, remove the proof of provenance identifier, and append the proof identifier. Processing a proof of provenance transaction is not limited to technology and does not solve a technical problem. The fact that the processing proof of a provenance transaction is implemented using the additional elements of payment network server, processor, memory comprising computer application programs, and a provenance server (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a proof of provenance transaction. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites payment network server for processing a proof of provenance transaction, the payment network server comprising:

a processor;
a memory in communication with the processor, the memory comprising computer application programs that are executable by the processor, wherein, when the computer application programs are executed by the processor, the processor is configured to: 
receive, from a merchant device associated with a merchant, via an acquirer server, a transaction request message for a payment transaction between the merchant 
determine whether the proof of provenance identifier is or is not associated with the merchant via a proof of provenance server; 
 transmit the transaction request message to an issuer server;
receive a transaction request response from the issuer server indicating an approval or denial of the payment transaction;
in response to a determination that the proof of provenance identifier is associated with the merchant and the response from the issuer server indicating approval of the payment transaction; 
identify a proof of provenance account of the user, based on the payment account details included in the transaction request message; 
append, the via the proof of provenance server, the proof of provenance identifier to the proof of provenance account of the user, whereby the proof of provenance account of the user indicates that the user is the owner of the item; and transmit the transaction request response to the merchant device, via the acquirer server. These limitations (with the exception of italicized limitations) describe an abstract idea of processing a proof of provenance transaction and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a payment network server, processor, memory comprising computer application programs, and a provenance server which does not necessarily restrict the claim from Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., payment network server, processor, memory comprising computer application programs, and a provenance server are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, the additional elements; payment network server, processor, memory comprising computer application programs, and a provenance server when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
The limitations of claims 3-9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692